Defendant made valid written and oral waivers of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]), which foreclose his suppression claims. In a thorough colloquy, the court carefully explained to defendant that the right to appeal was separate from the rights automatically forfeited by pleading guilty, and that, in consideration of the plea, defendant was giving up his right to appellate review of the court’s suppression ruling. To the extent that defendant is arguing that this Court should entertain his suppression arguments regardless of the waiver, that argument is without merit (see People v Holman, 89 NY2d 876 [1996]). As an alternative holding, we also reject defendant’s suppression claims on the merits. Concur—Mazzarelli, J.P., Saxe, Buckley and Catterson, JJ.